Citation Nr: 1017227	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease with cervical spondylosis.

2.  Entitlement to separate compensable ratings for 
neurological symptoms in both upper extremities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from July 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision in which the RO 
denied entitlement to a rating in excess of 40 percent for 
the Veteran's cervical spine disability.  The Veteran 
perfected an appeal to assigned disability rating.

A videoconference Board hearing was scheduled for March 25, 
2010.  In a statement dated February 27, 2010, one of the 
Veteran's relatives notified his representative that the 
Veteran was a hospice patient and currently a resident of 
Spring Creek Nursing Rehab in Brooklyn, New York, and that he 
would be unable to attend the videoconference hearing.  
Neither the Veteran nor his representative filed a motion for 
a new hearing.  Accordingly, the case will be processed as 
though the request for a hearing has been withdrawn.  See 38 
C.F.R. § 20.704(d) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the time period under consideration, the Veteran's 
cervical spine disability has been manifested by 
osteoarthritis, severe limitation of motion of the cervical 
spine with forward flexion no worse than 45 degrees with 
pain, extension no worse than 10 degrees with pain, and 
lateral flexion and rotation no worse than 20 degrees, 
bilaterally, with pain; combined range of motion no less than 
135 degrees; although diagnosed with degenerative disc 
disease, it has not been manifested by intervertebral disc 
syndrome (IVDS) requiring bed rest prescribed by a physician.

2.  During the time period under consideration, the Veteran 
has complained of numbness in right and left upper 
extremities with electromyography (EMG) evidence of right 
ulnar neuropathy at the elbow; muscle strength of 4 out of 5 
in both arms; and a diagnosis of bilateral C6 radiculopathy 
associated with cervical spondylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease with cervical spondylosis are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 
4.45, 4.49, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5242, 
5243 (2009).

2.  The criteria for a separate 10 percent rating for 
radiculopathy of the right upper extremity associated with 
cervical spondylosis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8516 (2009).

3.  The criteria for separate 10 percent rating for 
radiculopathy of the left upper extremity associated with 
cervical spondylosis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8516 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties of Notice and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The United States Court of Appeals for Veterans Claims 
(Court) also had held that at a minimum, adequate VCAA notice 
in an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  
In the latter case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overturned the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily 
life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA's notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or a 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect). 

Collectively, in a pre-rating letter dated in February 2005 
and post-rating letters dated in January 2009 and May 2009, 
the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate his claim 
for an increased rating, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA, consistent 
with the statutory and regulatory requirements and the 
holdings in Pelegrini, Dingess and Vazquez-Flores I and II.  
In the January 2009 SOC and the January 2009 and May 2009 
letters, the VA set forth the criteria for higher ratings for 
spinal disabilities.  These letters, however, did not provide 
notice of how an effective date would be established if a 
higher rating was granted.  Even though separate ratings for 
radiculopathy of both upper extremities are being granted, 
the Board finds that this will result in no prejudice to the 
Veteran as the RO will address the effective date issue at 
the time of implementation of the Board's decision.  Further, 
in the SSOC issued in September 2009, the VA readjudicated 
the claim, which is sufficient under Dingess and Vazquez-
Flores I and II.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the issues decided herein.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the issues on appeal.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a 
party alleging defective notice has the burden of showing how 
the defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims.  The Veteran's service treatment records, VA 
treatment records are associated with the record.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran and his 
representative, on his behalf, and copies of previous hearing 
transcripts.  The Board acknowledges that the Veteran was 
awarded disability benefits by the Social Security 
Administration (SSA) in 1973, but the RO did not attempt to 
obtain them.  In light of the age of such records and the 
fact that the Veteran is now 90 years of age and has been 
receiving SSA retirement benefits for more than 25 years, the 
Board finds that such records are not potentially relevant 
under 38 U.S.C.A. § 5103A(c)(1) and VA is not obligated to 
obtain the documents supporting the SSA disability award.  
See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Additionally, the Veteran has been afforded several VA 
examinations.  The Board finds these examinations, along with 
the VA treatment records, are adequate for rating purposes; 
this is especially so here where the Veteran is not shown to 
have ankylosis of the cervical spine or of the entire spine 
and has not been prescribed bed rest by a physician for his 
cervical spine disability.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  In this regard, the Board notes that the 
Veteran was reexamined in October 2008; however, he only 
reported for the orthopedic examination and failed to report 
for a neurological examination scheduled the same day.  After 
the Veteran indicated his willingness to report for a 
neurological examination in May 2009, another examination was 
scheduled in August 2009, but the Veteran failed to report.  
Moreover, as noted above the Veteran is now a hospice 
resident.  Hence, the Board has no alternative but to 
adjudicate the Veteran's claim on the basis of the current 
record.  See 38 C.F.R. § 3.655(b) (2009).  The duty to assist 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In light of the above, there is no 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the issues on 
appeal.  Given the foregoing, the Board finds that there is 
no evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 
9 Vet. App. 7 (1996)).

Effective September 26, 2003, the criteria for rating all 
spine disabilities, to include arthritis and intervertebral 
disc syndrome (IVDS), are now set forth in a General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  Under the current rating criteria, 
IVDS is evaluated by one of two alternative methods.  First, 
the disability could be rated on the basis of the total 
duration of incapacitating episodes over the previous 12 
months discussed below.  Alternatively, IVDS could be rated 
by combining under 38 C.F.R. § 4.25 separate evaluations for 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine effective September 26, 2003, Diagnostic Codes 5242 
for degenerative arthritis of the spine and 5243 for IVDS, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a maximum 100 percent 
rating; while unfavorable ankylosis of the entire cervical 
spine is given a 40 percent rating.  Forward flexion of the 
cervical spine of 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243; 
Plate V, 38 C.F.R. § 4.71a, Note (2). 

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

Under Diagnostic Code 5243, 40 percent is warranted where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
maximum 60 percent is assigned where incapacitating episodes 
have a total duration of at least 6 weeks during the past 12 
months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of 
evaluation under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician, and 
"chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
IVDS that are present constantly or nearly so.  Id.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the preponderance of the 
evidence is against a rating in excess of 40 percent for the 
Veteran's cervical spine disability, for the entire period 
under consideration.  But resolving all doubt in the 
Veteran's favor, the Board finds that separate 10 percent 
ratings for radiculopathy of both upper extremities are 
warranted.

In a December 1961 rating decision, the RO granted service 
connection for radiculopathy of the cervical roots, secondary 
to osteoarthritis of the cervical spine, and assigned an 
initial 20 percent rating, effective May 2, 1961.  This 
rating decision was based on an October 1961 VA examination 
showing no limitation of motion of the neck, 30 degrees loss 
of internal rotation of the left shoulder, considerable 
atrophy of left thenar eminence, and considerable loss of 
muscle strength of the left abductor pollicis and opponens 
pollicis.  X-rays of the cervical spine revealed 
osteoarthritic spurring of the bodies of C5, C6 and C7 and a 
slight narrowing of the intervertebral space between C6 and 
C7.  The 20 percent rating remained unchanged until a 
February 2002 rating decision, in which the RO 
recharacterized the Veteran's cervical spine disability as 
degenerative disc disease with cervical spondylosis, 
bilateral C6 radiculopathy, and assigned a 40 percent rating, 
effective October 18, 2001.  Although the Veteran filed a 
notice of disagreement with this decision, he did not perfect 
an appeal with regard to the assigned disability rating 
following the issuance of a statement of the case in March 
2003.  This rating decision was based on December 2001 VA 
orthopedic and peripheral nerves examinations that showed 
full forward flexion and limited extension and bilateral 
lateral flexion/rotation with pain, mostly on the right side 
of the neck, with additional limitation in motion due to pain 
and lack of endurance; decreased sensation in both hands in 
the median nerve distribution, and bilateral 
C6 radiculopathy.  

The current appeal arises from an increased rating claim 
received by the RO on February 8, 2005.  Since September 
2003, VA medical records do not reflect complaints of, or 
treatment for, the Veteran's cervical spine disability except 
for pain medication.  Generally, when seen by his VA primary 
care physician during the appeal period, the Veteran's neck 
was supple without any evidence of jugular venous distention, 
bruits, lymph nodes or thyromegaly and with no evidence of 
clubbing, cyanosis and edema of the upper extremities.  
Beginning in December 2007, VA medical records showed that 
neurologic was grossly intact and that the back had 
costovertebral angle tenderness and "NT."  No evidence of 
clubbing, cyanosis and edema of the upper extremities was 
noted.  In March 2008, the Veteran denied any musculoskeletal 
problems.  There was no indication that the Veteran had been 
prescribed bed rest by a physician during the period on 
appeal.

At a March 2005 VA spine examination, the Veteran complained 
of neck pain in the cervical region with radiation to both 
upper extremities of variable duration and intensity.  He was 
noted to be retired and independent in activities of daily 
living (ADLs) with no additional limitation of range of 
motion or functional impairment beyond the pain.  The Veteran 
denied treatment.  He could walk unaided as far as needed, 
but was unsteady at times, adding that he had fallen a year 
ago.  On examination, range of motion of the cervical spine 
was: forward flexion to 45 degrees and painless; extension to 
10 degrees, with pain at the extreme; and left and right 
lateral flexion and rotation to 20 degrees, bilaterally, with 
slight pain at the extremes.  The Veteran was additionally 
limited equally by pain, weakness and lack of endurance.  
Mild tenderness was noted at the cervical paraspinals, 
bilaterally.  No postural abnormalities were observed.  
Reflexes were symmetrical and sensory was intact.  However, 
decreased muscle power of 4 out of 5 was noted in both upper 
extremities.  The Veteran had no incapacitating episodes.  A 
1992 computed tomography (CT) scan of the cervical spine 
revealed degenerative disc disease at C4-C5 and C5-C6 levels.  
An August 2004 EMG was suggestive of right carpal tunnel 
syndrome (CTS) and right ulnar neuropathy at the elbow (right 
ulnar nerve).  The diagnosis was degenerative disc disease of 
the cervical spine, C4-C6.

During an October 2008 VA spine examination, the Veteran 
again complained of neck pain in the cervical region with 
radiation to both upper extremities of variable duration and 
intensity, which he described as "bothersome."  For 
treatment, he used some analgesics daily, with some relief.  
The Veteran could not specify the details of flare-ups.  He 
indicated that excessive activities precipitated flare-ups.  
The Veteran stated that he had increased pain and some 
additional limitation of motion during flare-ups.  Numbness 
of both upper extremities was associated with his cervical 
spine disability.  The Veteran reported that he used a walker 
and could walk only a block and that he was frequently 
unsteady.  He retired in 1972 and was independent for 
dressing and hygiene and had a home health aide three times a 
week for 4 hours a day, who did household chores and 
shopping.  He ordered food from a restaurant.  On 
examination, range of motion of the cervical spine was: 
forward flexion to 45 degrees, with pain at the extreme; 
extension to 30 degrees, with pain at the extreme; and left 
and right lateral flexion and rotation to 30 degrees, 
bilaterally, with slight pain at the extremes.  The Veteran 
was additionally limited equally by pain, weakness and lack 
of endurance.  No additional limitation of range of motion 
was noted with repetitive motion.  The Veteran had no 
incapacitating episodes in the past 12 months.  No 
neurological findings were made.  X-rays done in 1995 
revealed degenerative disc disease of the cervical spine, C5-
T1, which was given as the diagnosis.

Such findings would warrant no more than a 30 percent rating 
under Diagnostic Codes 5242 and 5243 due to the absence of 
incapacitating episodes and limitation in range of motion of 
extension to 10 degrees with pain at the extreme, total range 
of motion of 135 degrees, and with consideration of DeLuca 
factors, such as pain, weakness and lack of endurance.  As 
the Veteran has not been shown to have ankylosis of the 
cervical spine or of the entire spine, a rating in excess of 
40 percent for degenerative disc disease of the cervical 
spine is not warranted.

Turning to the neurological symptomatology related to the 
Veteran's cervical spondylosis, and resolving all doubt in 
the Veteran's favor, the Board finds that separate 10 percent 
ratings for radiculopathy of both upper extremities are 
warranted for the entire period under consideration.  

Neurological symptoms of the upper extremities are rated 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8519.  
Diagnostic Code 8510 pertains to impairment of the upper 
radicular group (the fifth and sixth cervicals); Diagnostic 
Code 8511 pertains to impairment of the middle radicular 
group; Diagnostic Code 8512 pertains to impairment of the 
lower radicular group; Diagnostic Code 8513 pertains to 
impairment of all radicular groups; and Diagnostic Code 8514 
pertains to the radial nerve.  Under each of these diagnostic 
codes, a 20 percent rating is warranted for mild incomplete 
paralysis of the minor extremity and for mild incomplete 
paralysis of the major upper extremity.  38 C.F.R. § 4.124a; 
Diagnostic Codes 8510, 8511, 8512, 8514 (2009).  Paralysis of 
the medial and ulnar nerves is rated under Diagnostic Codes 
8515 and 8516, respectively.  Under each of these diagnostic 
codes, a 10 percent rating is warranted for mild incomplete 
paralysis of the minor extremity and for mild incomplete 
paralysis of the major upper extremity.  38 C.F.R. § 4.124a; 
Diagnostic Codes 8515 and 8516 (2009).  Complete paralysis of 
the ulnar nerve is defined as the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscle of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; and pain with 
trophic disturbances.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

At a December 1992 VA joints examination, the Veteran was 
noted to be right handed, making his right arm the major 
extremity for rating purposes.  As the Veteran did not report 
for scheduled neurological examinations in October 2008 and 
July 2009, the only pertinent evidence of record with regard 
to neurological findings is that provided in previous VA 
examination reports, VA treatment records, and the Veteran's 
complaints of numbness of both upper extremities associated 
with his cervical spine disability at the October 2008 VA 
spine examination.  An August 2004 EMG revealed right ulnar 
neuropathy at the elbow (right ulnar nerve).  The March 2005 
VA examiner noted that reflexes were symmetrical and sensory 
was intact in both upper extremities.  Muscle strength, 
however, was 4 out of 5 in both arms.  [Parenthetically, the 
Board notes that the Veteran had a history of nonservice-
connected bilateral CTS and had had surgery for left CTS in 
July 2001.]  The December 2001 VA peripheral nerves examiner 
diagnosed the Veteran with bilateral C6 radiculopathy.  On 
balance and resolving all doubt in the Veteran's favor, the 
Board concludes that separate 10 percent ratings, and no 
more, are warranted for radiculopathy of both upper 
extremities associated with cervical spondylosis.  Because 
the Veteran's reflexes were symmetrical and sensory was 
intact at the March 2005 VA peripheral nerves examination, 
there is no showing that his neurological symptoms 
approximate moderate incomplete paralysis of the ulnar nerve.  
38 C.F.R. § 124a, Diagnostic Code 8516.

III. Other Considerations

Also considered by the Board is whether the Veteran's 
degenerative disc disease of the cervical spine with cervical 
spondylosis and associated radiculopathy of both upper 
extremities, either alone or together, warrant referral for 
extraschedular consideration.  The above determinations are 
based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  There is no showing that 
the Veteran's cervical spine and associated disabilities 
reflect so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than the two 
separate 10 percent ratings already assigned for 
radiculopathy and the 40 percent rating assigned for 
degenerative disc disease of the cervical spine with cervical 
spondylosis on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that any of these 
disabilities, either alone or together, results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) for the period under 
consideration.  The Veteran has been retired since 1972.  
Otherwise the Veteran has been able to perform his ADLs with 
use of a motorized wheelchair and occasional help from a home 
health aide due to shortness of breath as a result of 
nonservice-connected hypertension, coronary disease, 
congestive heart failure, chronic obstructive pulmonary 
disease, and residuals of lung cancer, during the period on 
appeal.  He has never been incapacitated or hospitalized 
because of his cervical spine disability and associated 
radiculopathy of the upper extremities, so as to otherwise 
render impractical the application of the regular schedular 
standards.  Accordingly, referral for extraschedular 
consideration is not warranted at this time, as the current 
symptoms are contemplated by the schedular ratings already 
assigned.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A rating in excess of 40 percent for degenerative disc 
disease with cervical spondylosis is denied.

A separate 10 percent rating for radiculopathy of the right 
upper extremity associated with cervical spondylosis are 
granted, subject to the provisions governing the award of 
monetary benefits.

A separate 10 percent rating for radiculopathy of the left 
upper extremity associated with cervical spondylosis are 
granted, subject to the provisions governing the award of 
monetary benefits.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


